Electronically Filed
                                                       Supreme Court
                                                       SCOT-16-0000353
                                                       04-MAY-2016
                                                       09:12 AM



                          SCOT-16-0000353

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  ARWIN R. ECHINEQUE, Plaintiff,

                                vs.

                   STATE OF HAWAI#I, Defendant.


                        ORIGINAL PROCEEDING

                    ORDER DISMISSING COMPLAINT
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of plaintiff Arwin R. Echineque’s
complaint, filed on April 26, 2016, the documents attached
thereto and submitted in support thereof, and the record, it
appears that this court does not have jurisdiction to consider
the complaint or provide plaintiff the relief he seeks. See HRS
§ 602-5(a) (Supp. 2015). Accordingly,
          IT IS HEREBY ORDERED that the complaint is dismissed.
          DATED: Honolulu, Hawai#i, May 4, 2016.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson